Stacy, C. J.,
concurring: Tbe law favors the unfettering of estates and enjoins the fee construction of conveyances, “unless such conveyance in plain and express words shows, or it is plainly intended by the conveyance or some part thereof, that the grantor meant to convey an estate of less dignity.” C. S., 991; Triplett v. Williams, 149 N. C., 394, 66 S. E., 19; C. S., 4162; Jolley v. Humphries, 204 N. C., 672, 167 S. E., 417.
Here, we have a deed which in plain and express words shows that the grantor meant to convey to his wife a life estate with remainder in fee to Roy Plott and his wife, Hattie Plott, after reserving to himself a life interest in the land. That such is plainly intended appears from the two paragraphs inserted immediately following the description and before the habendum. Nor is this conclusion overborne by the technical words of inheritance found in the formal parts of the deed, the use of which evidently resulted from the adaptation of a printed form to the purposes of the conveyance. It is also noted that in the granting clause the word “their,” instead of “her,” is used before the words “heirs and assigns.” It was patently not intended that Cora Thompson should take a fee.
The object of all interpretation is to arrive at the intent and purpose expressed in the writing, looking at the instrument from its four corners, and to effectuate this intent and purpose unless at variance with some rule of law or contrary to public policy. McAden v. Craig, ante, 497 (offer) ; Winders v. Kenan, 161 N. C., 628, 77 S. E., 687 (option); Jones v. Casstevens, ante, 411 (contract); Whitley v. Arenson, 219 N. C., 121, 12 S. E. (2d), 906 (deed) ; Heyer v. Bulluck, 210 N. C., 321, 186 S. E., 356 (will); Trust Co. v. Hood, Comr., 206 N. C., 268, 173 S. E., 601 (statute); Muse v. Motor Co., 175 N. C., 466, 95 S. E., 900 (pleading).
The heart of every text is the intent and purpose therein expressed and thereby sought to be conveyed.
When the language of a writing is plain and unambiguous and conveys a clear an,d definite meaning, there is no occasion for resorting to the rules of construction. It must be given its plain and obvious meaning. Brock v. Porter, 220 N. C., 28, 16 S. E. (2d), 410; Potato Co. v. Jenette, 172 N. C., 1, 89 S. E., 791.
It is only in the case of ambiguity or uncertain meaning that the rules of construction are applicable. These rules, adopted as legal aids, are intended to make for certainty and uniformity in the interpretation of doubtful instruments. When regarded, the intent is thus legally ascertained; if ignored, the court may become the creator, rather than the discoverer, of the intent. Whitley v. Arenson, supra.
*684Probing tbe minds of doubtful writer^, long after they have written and moved on, presents some of the most difficult problems known to the law. Cole v. Fibre Co., 200 N. C., 484, 157 S. E., 857. This is necessarily so, for those who write cloudily convey different impressions to different minds. The writing would not be doubtful if it had the same meaning to everyone. Then, too, the use of words is capable of an infinite variety of combinations. For example, the words “up” and “down” have opposite meanings; and yet to the motorist on the highway, when preceded by the word “slow” (slow up, slow down), they both have the same meaning. Language is a method of conveying thought, and it may vary greatly in color and content according to the circumstances and time of its use. Towne v. Eisner, 245 U. S., 418; Warrenton v. Warren County, 215 N. C., 342, 2 S. E. (2d), 463. Consequently, the suggestion has been made that precedent is of less value in the work of interpretation and construction than in other branches of the law. Patterson v. McCormick, 181 N. C., 311, 107 S. E., 12. In some instances it may be “no more than guesswork.” Clement v. Whisnant, 208 N. C., 167, 179 S. E., 430. Yet after saying this, and whatever its character, we assiduously pursue the adjudicated cases for any gleam of light that may help us with the problem in hand. Worthy ideas expressed elsewhere and on other occasions, like nuggets of truth whenever and wherever found, know no barriers of time and place. Smith v. Mears, 218 N. C., 193, 10 S. E. (2d), 659. The goal is to discover the true meaning in every case.
WiNBORNB, J., joins in concurring opinion.